People v Jackson (2020 NY Slip Op 02612)





People v Jackson


2020 NY Slip Op 02612


Decided on May 6, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2019-00822

[*1]The People of the State of New York, respondent,
vAnthony Jackson, appellant. (S.C.I. No. 177/18)


Kelley M. Enderley, Poughkeepsie, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered October 19, 2018, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Pursuant to a plea agreement, the defendant pleaded guilty to criminal possession of a weapon in the second degree in exchange for a promised sentence of a determinate term of imprisonment of 3½ years, followed by a period of postrelease supervision of 5 years. He waived his right to appeal. On appeal, the defendant challenges the validity of the appeal waiver and contends that his plea of guilty should be vacated because the appeal waiver is invalid.
Contrary to the defendant's contention, even assuming that his appeal waiver was invalid, such a finding does not, without more, provide grounds to reverse the judgment of conviction (see People v Barnett, 68 AD3d 888).
CHAMBERS, J.P., AUSTIN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court